Exhibit 10.1

EXECUTION

Freescale Semiconductor, Inc.

$750,000,000 10 3 /4% Senior Notes Due 2020

REGISTRATION RIGHTS AGREEMENT

September 30, 2010

CITIGROUP GLOBAL MARKETS INC.,

            388 Greenwich Street,

            New York, NY 10013

Dear Sirs:

Freescale Semiconductor, Inc., a Delaware corporation (the “Issuer”), proposes
to issue and sell to the initial purchasers named in Schedule A hereto (the
“Initial Purchasers”), upon the terms set forth in a purchase agreement, dated
September 22, 2010 (the “Purchase Agreement”), $750,000,000 principal amount of
its 10 3/4% Senior Notes due 2020 (the “Initial Securities”) to be
unconditionally guaranteed (the “Guaranties”) by (u) Freescale Semiconductor
Holdings I, Ltd. (“Holdings I”), (v) Freescale Semiconductor Holdings II, Ltd.
(“Holdings II”), (w) Freescale Semiconductor Holdings III, Ltd. (“Holdings
III”), (x) Freescale Semiconductor Holdings IV, Ltd. (“Holdings IV”),
(y) Freescale Semiconductor Holdings V, Inc (“Holdings V”) and (z) SigmaTel, LLC
(“SigmaTel”) (collectively the “Guarantors” and, together with the Issuer, the
“Company”). The Initial Securities will be issued pursuant to an Indenture,
dated as of September 30, 2010 (the “Indenture”), among the Issuer, the
Guarantors named therein and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Trustee”). To the extent there are no additional Initial
Purchasers listed on Schedule A other than you, the term Initial Purchasers
shall mean either the singular or plural as the context requires. As an
inducement to the Initial Purchasers, the Company agrees with the Initial
Purchasers, for the benefit of the holders of the Initial Securities (including,
without limitation, the Initial Purchasers), the Exchange Securities (as defined
below) and the Private Exchange Securities (as defined below) (collectively the
“Holders”), as follows:

1. Registered Exchange Offer. To the extent permitted by applicable law or
interpretations of the staff of the Securities and Exchange Commission (the
“Commission”), the Company shall, at its own cost, use its commercially
reasonable efforts to prepare and file with the Commission one or more
registration statements

 

1



--------------------------------------------------------------------------------

(collectively, the “Exchange Offer Registration Statement”) on an appropriate
form under the Securities Act of 1933, as amended (the “Securities Act”), with
respect to a proposed offer (the “Registered Exchange Offer”) to the Holders of
Transfer Restricted Securities (as defined in Section 6 hereof), who are not
prohibited by any law or policy of the Commission from participating in the
Registered Exchange Offer, to issue and deliver to such Holders, in exchange for
the Initial Securities, a like aggregate principal amount of debt securities
(the “Exchange Securities”) of the Issuer issued under the Indenture and
identical in all material respects to the Initial Securities surrendered by such
Holder (except for the transfer restrictions relating to the Initial Securities
and the provisions relating to the matters described in Section 6 hereof) that
would be registered under the Securities Act. The Company shall use its
commercially reasonable efforts to cause such Exchange Offer Registration
Statement to become effective under the Securities Act and shall use its
commercially reasonable efforts to keep the Registered Exchange Offer open for
not less than 20 business days (or longer, if required by applicable law) after
the date notice of the Registered Exchange Offer is mailed to the Holders (such
period being called the “Exchange Offer Registration Period”).

If the Company effects the Registered Exchange Offer, the Company will be
entitled to close the Registered Exchange Offer 21 days after the commencement
thereof provided that the Company has accepted all the Initial Securities
theretofore validly tendered and not withdrawn in accordance with the terms of
the Registered Exchange Offer.

Following the declaration of the effectiveness of the Exchange Offer
Registration Statement, the Company shall as promptly as practicable commence
the Registered Exchange Offer for the Initial Securities, it being the objective
of such Registered Exchange Offer to enable each Holder of Transfer Restricted
Securities electing to exchange the Initial Securities for Exchange Securities
(assuming that such Holder is not an affiliate of the Company within the meaning
of the Securities Act, acquires the Exchange Securities in the ordinary course
of such Holder’s business and has no arrangements or understanding with any
person to participate in the distribution of the Exchange Securities and is not
prohibited by any law or policy of the Commission from participating in the
Registered Exchange Offer) to trade such Exchange Securities from and after
their receipt without any limitations or restrictions under the Securities Act
and without material restrictions under the securities laws of the several
states of the United States.

The Company acknowledges that, pursuant to current interpretations by the
Commission’s staff of Section 5 of the Securities Act, in the absence of an
applicable exemption therefrom, (i) each Holder which is a broker or dealer
registered under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (a “broker-dealer”) electing to exchange Securities, acquired for its own
account as a result of market making

 

2



--------------------------------------------------------------------------------

activities or other trading activities, for Exchange Securities (an “Exchanging
Dealer”), is required to deliver a prospectus containing information
substantially similar to that set forth in (a) Annex A hereto on the cover,
(b) Annex B hereto in the “Exchange Offer Procedures” section and the “Purpose
of the Exchange Offer” section, and (c) Annex C hereto in the “Plan of
Distribution” section of such prospectus in connection with a sale of any such
Exchange Securities received by such Exchanging Dealer pursuant to the
Registered Exchange Offer and (ii) an Initial Purchaser that elects to sell
Exchange Securities acquired in exchange for Securities constituting any portion
of an unsold allotment is required to deliver a prospectus containing the
information required by Items 507 or 508 of Regulation S-K under the Securities
Act, as applicable, in connection with such sale.

The Company shall use its commercially reasonable efforts to keep the Exchange
Offer Registration Statement effective, subject to Sections 3(b) and 3(j)
hereof, and to amend and supplement the prospectus contained therein, in order
to permit such prospectus to be lawfully delivered by all persons subject to the
prospectus delivery requirements of the Securities Act for such period of time
as such persons must comply with such requirements in order to resell the
Exchange Securities; provided, however, that (i) in the case where such
prospectus and any amendment or supplement thereto must be delivered by an
Exchanging Dealer or an Initial Purchaser, such period shall be the lesser of
90 days and the date on which all Exchanging Dealers and the Initial Purchasers
have sold all Exchange Securities held by them (unless such period is extended
pursuant to Section 3(j) below) and (ii) the Company shall make such prospectus
and any amendment or supplement thereto available to any broker-dealer, as
reasonably requested by such broker-dealer in writing for use in connection with
any resale of any Exchange Securities for a period of not less than 90 days
after the consummation of the Registered Exchange Offer.

If, upon consummation of the Registered Exchange Offer, any Initial Purchaser
holds Initial Securities acquired by it as part of its initial distribution, the
Issuer, simultaneously with the delivery of the Exchange Securities pursuant to
the Registered Exchange Offer, shall issue and deliver to such Initial Purchaser
upon the written request of such Initial Purchaser, in exchange (the “Private
Exchange”) for the Initial Securities held by such Initial Purchaser, a like
principal amount of debt securities of the Issuer issued under the Indenture and
identical in all material respects (including the existence of restrictions on
transfer under the Securities Act and the securities laws of the several states
of the United States, but excluding provisions relating to the matters described
in Section 6 hereof) to the Initial Securities (the “Private Exchange
Securities”). The Initial Securities, the Exchange Securities and the Private
Exchange Securities are herein collectively called the “Securities”.

 

3



--------------------------------------------------------------------------------

In connection with the Registered Exchange Offer, the Issuer shall:

(a) mail to each Holder a copy of the prospectus forming part of the applicable
Exchange Offer Registration Statement, together with related documents, as
appropriate;

(b) utilize the services of a depositary for the Registered Exchange Offer,
which may be the Trustee or an affiliate of the Trustee;

(c) permit Holders to withdraw tendered Securities at any time prior to the
close of business, New York time, on the last business day on which the
Registered Exchange Offer shall remain open; and

(d) otherwise comply in all material respects with all applicable laws.

As soon as practicable after the close of the Registered Exchange Offer or the
Private Exchange, the Issuer shall use its commercially reasonable efforts to:

(x) accept for exchange all the Initial Securities validly tendered and not
withdrawn pursuant to such Registered Exchange Offer and such Private Exchange;

(y) deliver to the Trustee for cancellation all the Initial Securities so
accepted for exchange; and

(z) cause the Trustee to authenticate and deliver promptly to each Holder of the
Initial Securities, Exchange Securities or Private Exchange Securities, as the
case may be, equal in principal amount to the Initial Securities of such Holder
so accepted for exchange.

The Indenture will provide that the Exchange Securities will not be subject to
the transfer restrictions set forth in the Indenture and that all the Securities
issued pursuant to the Indenture will vote and consent together on all matters
as one class and that none of such Securities will have the right to vote or
consent as a class separate from one another on any matter.

Interest on each Exchange Security and Private Exchange Security issued pursuant
to the Registered Exchange Offer and in each Private Exchange will accrue from
the last interest payment date on which interest was paid on the Initial
Securities surrendered in exchange therefor or, if no interest has been paid on
the Initial Securities, from the date of original issue of the Initial
Securities.

 

4



--------------------------------------------------------------------------------

Each Holder participating in the Registered Exchange Offer shall be required to
represent to the Company that at the time of the consummation of the Registered
Exchange Offer (i) any Exchange Securities received by such Holder will be
acquired in the ordinary course of business, (ii) such Holder will have no
arrangements or understanding with any person to participate in the distribution
of the Securities within the meaning of the Securities Act, (iii) such Holder is
not an “affiliate,” as defined in Rule 405 of the Securities Act, of the
Company, (iv) if such Holder is not a broker-dealer, that it is not engaged in,
and does not intend to engage in, the distribution of the Exchange Securities
and (v) if such Holder is a broker-dealer, that it will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities and
that it will be required to acknowledge that it will deliver a prospectus in
connection with any resale of such Exchange Securities.

Notwithstanding any other provisions hereof, the Company will use commercially
reasonable efforts to ensure that (i) any Exchange Offer Registration Statement
and any amendment thereto and any prospectus forming part thereof and any
supplement thereto complies, at the time of filing, in all material respects
with the Securities Act and the rules and regulations thereunder, (ii) any
Exchange Offer Registration Statement and any amendment thereto does not, when
it becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading and (iii) any prospectus forming part of any
Exchange Offer Registration Statement, and any supplement to such prospectus, as
of their respective dates, does not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.

2. Shelf Registration. If, (i) because of any change in law or in applicable
interpretations thereof by the staff of the Commission, the Company is not
permitted to effect a Registered Exchange Offer, as contemplated by Section 1
hereof, (ii) the Registered Exchange Offer is not consummated within 360 days of
the date of original issue of the Initial Securities (the “Issue Date”),
(iii) any Initial Purchaser so requests with respect to the Initial Securities
(or the Private Exchange Securities) not eligible to be exchanged for Exchange
Securities in such Registered Exchange Offer and held by it following
consummation of the such Registered Exchange Offer or (iv) any Holder (other
than an Exchanging Dealer) is not eligible to participate in the Registered
Exchange Offer or, in the case of any Holder (other than an Exchanging Dealer)
that participates in such Registered Exchange Offer, such Holder does not
receive freely tradeable Exchange Securities on the date of the exchange (other
than due solely to the status of such Holder as an affiliate of ours within the
meaning of the Securities Act), and such Holder so requests the Company in
writing on or prior to 20 business days following the Registered Exchange Offer,
the Company shall use commercially reasonable efforts to take the following
actions:

 

5



--------------------------------------------------------------------------------

(a) The Company shall, at its cost, as promptly as practicable (but in no event
more than 90 days after so required or requested pursuant to this Section 2)
file with the Commission and thereafter shall use its commercially reasonable
efforts to cause to be declared effective (unless it becomes effective
automatically upon filing) one or more registration statements (collectively,
the “Shelf Registration Statement” and, together with the Exchange Offer
Registration Statement, a “Registration Statement”) on an appropriate form under
the Securities Act relating to the offer and sale of the Transfer Restricted
Securities by the Holders thereof from time to time in accordance with the
methods of distribution set forth in the Shelf Registration Statement and Rule
415 under the Securities Act (hereinafter, the “Shelf Registration”); provided,
however, that no Holder (other than an Initial Purchaser) shall be entitled to
have the Securities held by it covered by such Shelf Registration Statement
unless such Holder agrees in writing to be bound by all the provisions of this
Agreement applicable to such Holder.

(b) The Company shall use its commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective, subject to Sections 3(b) and 3(j)
hereof, in order to permit the prospectus included therein to be lawfully
delivered by the Holders of the relevant Securities, for a period of two years
(or for such longer period if extended pursuant to Section 3(j) below) (or one
year if such Shelf Registration Statement is filed at the request of a Holder or
Holders) from the Issue Date or such shorter period that will terminate when all
the Securities covered by the Shelf Registration Statement (i) have been sold
pursuant thereto or cease to be outstanding, (ii) are no longer restricted
securities (as defined in Rule 144 under the Securities Act, or any successor
rule thereof) or cease to be Transfer Restricted Securities. The Company shall
be deemed not to have used its commercially reasonable efforts to keep the Shelf
Registration Statement effective during the requisite period if it voluntarily
takes any action that would result in Holders of Securities covered thereby not
being able to offer and sell such Securities during that period, unless (i) such
action is required by applicable law or (ii) such action is taken by the Company
in good faith and for valid business reasons (not including avoidance of the
Company’s obligations hereunder), including, but not limited to, the acquisition
or divestiture of assets, so long as the Company promptly thereafter complies
with the requirements of Section 3(j) hereof, if applicable.

 

6



--------------------------------------------------------------------------------

(c) Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall use its commercially reasonable efforts to cause the Shelf
Registration Statement and the related prospectus and any amendment or
supplement thereto, as of the effective date of the Shelf Registration
Statement, amendment or supplement, (i) to comply in all material respects with
the applicable requirements of the Securities Act and the rules and regulations
of the Commission and (ii) not to contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading (other than with respect to information
included therein in reliance upon or in conformity with written information
furnished to the Company by or on behalf of any Holder specifically for use
therein).

3. Registration Procedures. In connection with any Shelf Registration
contemplated by Section 2 hereof and, to the extent applicable, any Registered
Exchange Offer contemplated by Section 1 hereof, the following provisions shall
apply:

(a) The Company shall use its commercially reasonable efforts to (i) furnish to
each Initial Purchaser, prior to the filing thereof with the Commission, a copy
of the applicable Registration Statement and each amendment thereof and each
supplement, if any, to the prospectus included therein and, in the event that an
Initial Purchaser (with respect to any portion of an unsold allotment from the
original offering) is participating in such Registered Exchange Offer or such
Shelf Registration Statement, the Company shall use its commercially reasonable
efforts to reflect in each such document, when so filed with the Commission,
such comments as such Initial Purchaser reasonably may propose; provided,
however, that the Company need not furnish (A) any amendment or supplement to
any Registration Statement that solely names a Holder as a selling
securityholder therein or (B) the first filing of the Exchange Offer
Registration Statement; (ii) include information substantially similar to that
set forth in Annex A hereto on the cover, in Annex B hereto in the “Exchange
Offer Procedures” section and the “Purpose of the Exchange Offer” section and in
Annex C hereto in the “Plan of Distribution” section of the prospectus forming a
part of the Exchange Offer Registration Statement; (iii) if requested by an
Initial Purchaser, include the information required by Items 507 (only in
connection with a Shelf Registration) or 508 of Regulation S-K under the
Securities Act, as applicable, in the prospectus forming a part of the
applicable Exchange Offer Registration Statement; (iv) include within the
prospectus contained in the applicable Exchange Offer Registration Statement a
section entitled “Plan of Distribution,” which shall contain a summary statement
of the positions taken or policies made by the staff of the Commission with
respect to the potential “underwriter” status of any broker-dealer that is the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act ) of Exchange
Securities received by such broker-dealer in the Registered Exchange Offer (a
“Participating Broker-Dealer”),

 

7



--------------------------------------------------------------------------------

whether such positions or policies have been publicly disseminated by the staff
of the Commission or such positions or policies, in the reasonable judgment of
the Initial Purchasers based upon advice of counsel (which may be in-house
counsel), represent the prevailing views of the staff of the Commission; and
(v) in the case of a Shelf Registration Statement, include in the prospectus
included in the Shelf Registration Statement (or, if permitted by Commission
Rule 430B(b), in a prospectus supplement that becomes a part thereof pursuant to
Commission Rule 430B(f)) that is delivered to any Holder pursuant to
Section 3(d) and (f), the names of the Holders, who propose to sell Securities
pursuant to such Shelf Registration Statement, as selling securityholders.

(b) The Company shall give written notice to the Initial Purchasers, the Holders
of the Transfer Restricted Securities (only in the case of a Shelf Registration)
and any Participating Broker-Dealer from whom the Company has received prior
written notice that it will be a Participating Broker-Dealer in the Registered
Exchange Offer (which notice pursuant to clauses (ii)-(v) hereof shall be
accompanied by an instruction to suspend the use of the prospectus until the
requisite changes have been made):

(i) in the case of a Shelf Registration, when the Registration Statement or any
amendment thereto has been filed with the Commission and when applicable
Registration Statement or any post-effective amendment thereto has become
effective;

(ii) of any request by the Commission for post-effective amendments or
supplements to the applicable Registration Statement or the prospectus included
therein or for additional information;

(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of the applicable Registration Statement or the initiation of any
proceedings for that purpose, of the issuance by the Commission of a
notification of objection to the use of the form on which the applicable
Registration Statement has been filed, and of the happening of any event that
causes the Company to become an “ineligible issuer,” as defined in Commission
Rule 405;

(iv) of the receipt by the Company or its legal counsel of any notification with
respect to the suspension of the qualification of the Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

8



--------------------------------------------------------------------------------

(v) of the happening of any event that requires the Company to make changes in
the applicable Registration Statement or the prospectus in order that the
applicable Registration Statement or the prospectus do not contain an untrue
statement of a material fact nor omit to state a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
prospectus, in light of the circumstances under which they were made) not
misleading.

(c) The Company shall use its commercially reasonable efforts to obtain the
withdrawal at the earliest possible time, of any order suspending the
effectiveness of each Registration Statement.

(d) The Company shall furnish to each Holder of Securities included within the
coverage of each Shelf Registration, without charge, at least one copy of the
applicable Shelf Registration Statement and any post-effective amendment or
supplement thereto, including financial statements and schedules; provided,
however, that the Company need not furnish any amendment or supplement to any
Shelf Registration Statement that solely names a Holder as a selling
securityholder therein. The Company shall not, without the prior consent of the
Initial Purchasers (which consent shall not be unreasonably withheld or
delayed), make any offer relating to the Securities that would constitute a
“free writing prospectus,” as defined in Commission Rule 405.

(e) The Company shall deliver to each Exchanging Dealer and each Initial
Purchaser, without charge, at least one copy of the applicable Exchange Offer
Registration Statement and any post-effective amendment thereto, including
financial statements and schedules.

(f) The Company shall, during each Shelf Registration Period, deliver to each
Holder of Securities included within the coverage of the applicable Shelf
Registration, without charge, as many copies of the prospectus (including each
preliminary prospectus) included in the applicable Shelf Registration Statement
and any amendment or supplement thereto as such person may reasonably request.
The Company consents, subject to the provisions of this Agreement, to the use of
the prospectus or any amendment or supplement thereto by each of the selling
Holders of the Securities in connection with the offering and sale of the
Securities covered by the prospectus, or any amendment or supplement thereto,
included in the applicable Shelf Registration Statement, in each case, solely to
satisfy such selling Holders’ prospectus delivery requirements.

 

9



--------------------------------------------------------------------------------

(g) The Company shall deliver to any Initial Purchaser, if necessary, any
Exchanging Dealer, any Participating Broker-Dealer and such other persons
required to deliver a prospectus following the Registered Exchange Offer,
without charge, as many copies of the final prospectus included in the
applicable Exchange Offer Registration Statement and any amendment or supplement
thereto as such persons may reasonably request for a period not to exceed
90 days after the consummation of the Registered Exchange Offer. The Company
consents, subject to the provisions of this Agreement, to the use of the
prospectus or any amendment or supplement thereto by any Initial Purchaser, if
necessary, any Participating Broker-Dealer and such other persons required to
deliver a prospectus following the Registered Exchange Offer in connection with
the offering and sale of the Exchange Securities covered by the prospectus, or
any amendment or supplement thereto, included in such Exchange Offer
Registration Statement, in each case, solely to satisfy such persons’ (including
any Initial Purchaser’s or Participating Broker-Dealer’s) prospectus delivery
requirements.

(h) Prior to any public offering of the Securities, pursuant to any Registration
Statement, the Company shall register or qualify or cooperate with the Holders
of the Securities included therein and their respective counsel in connection
with the registration or qualification of the Securities for offer and sale
under the securities or “blue sky” laws of such states of the United States as
any Holder of the Securities reasonably requests in writing and do any and all
other acts or things necessary or advisable to enable the offer and sale in such
jurisdictions of the Securities covered by such Registration Statement;
provided, however, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it is not then so qualified,
(ii) take any action which would subject it to general service of process or to
taxation in any jurisdiction where it is not then so subject or (iii) qualify as
a dealer or broker in securities in any jurisdiction.

(i) Unless such securities may be delivered in the form of beneficial interests
in a global note held through DTC, the Company shall reasonably cooperate with
the Holders of Securities named in a Shelf Registration Statement to facilitate
the timely preparation and delivery of certificates representing the Securities
to be sold pursuant to such Registration Statement free of any restrictive
legends and in such denominations and registered in such names as such Holders
may request a reasonable period of time prior to sales of the Securities
pursuant to such Registration Statement.

(j) Upon the occurrence of any event contemplated by paragraphs (ii) through (v)
of Section 3(b) above during the period for which the Company is required to
maintain an effective Registration Statement, the Company shall use its
commercially reasonable efforts to as promptly as practicable prepare and file a
post-effective amendment to each Registration Statement or a supplement to the

 

10



--------------------------------------------------------------------------------

related prospectus and any other required document so that, as thereafter
delivered to Holders of the Securities or purchasers of Securities, the
prospectus will not contain an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Initial Purchasers, the Holders of
the Securities and any known Participating Broker-Dealer in accordance with
paragraphs (ii) through (v) of Section 3(b) above to suspend the use of the
prospectus until the requisite changes to the prospectus have been made, then
the Initial Purchasers, the Holders of the Securities and any such Participating
Broker-Dealers shall suspend use of such prospectus, and the period of
effectiveness of the applicable Shelf Registration Statement provided for in
Section 2(b) above and the applicable Exchange Offer Registration Statement
provided for in Section 1 above shall each be extended by the number of days
from and including the date of the giving of such notice to and including the
date when the Initial Purchasers, the Holders of the Securities and any known
Participating Broker-Dealer shall have received such amended or supplemented
prospectus pursuant to this Section 3(j). To the extent that Rule 415(a)(5) is
applicable, during the period during which the Company is required to maintain
an effective Shelf Registration Statement pursuant to this Agreement, the
Company will, to the extent so required, prior to the three-year expiration of
that Shelf Registration Statement, use its commercially reasonable efforts to
file, and to cause to be declared effective (unless it becomes effective
automatically upon filing) within a period that avoids any interruption in the
ability of Holders of Securities covered by the expiring Shelf Registration
Statement to make registered dispositions, a new registration statement relating
to the Securities, which shall be deemed the “Shelf Registration Statement” for
purposes of this Agreement.

Each Holder receiving a notice pursuant Section 3(b) hereof hereby agrees that
it will either (i) destroy any prospectuses, other than permanent file copies,
then in such Holder’s possession, which have been replaced by the Company with
more recently dated prospectuses or (ii) deliver to the Company all copies,
other than permanent file copies, then in such Holder’s possession, of the
prospectus covering such Securities that was current at the time of receipt of
such notice.

(k) Not later than the effective date of the applicable Registration Statement,
the Company will provide a CUSIP number for the Exchange Securities or the
Private Exchange Securities, as the case may be, and provide the trustee with
one or more global notes representing the Exchange Securities or the Private
Exchange Securities, as the case may be registered in the name of Cede & Co.

 

11



--------------------------------------------------------------------------------

(l) The Company shall use its commercially reasonable efforts to cause the
Indenture to be qualified under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”), in a timely manner and use its commercially reasonable
efforts to amend or supplement the Indenture as shall be necessary for such
qualification. In the event that such qualification would require the
appointment of a new trustee under an Indenture, the Company shall use its
commercially reasonable efforts to appoint a new trustee thereunder pursuant to
the applicable provisions of the Indenture.

(m) The Company may require each Holder of Securities to be sold pursuant to any
Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of the Securities as the Company may
from time to time reasonably require for inclusion in the Shelf Registration
Statement, and the Company may exclude from such registration the Securities of
any Holder that fails to furnish such information within a reasonable time after
receiving such request; no such Holder of Securities shall be entitled to
Additional Interest pursuant to Section 6 hereof unless and until such Holder
shall have provided all such information.

(n) The Company shall use its commercially reasonable efforts to enter into such
customary agreements (including, if requested, an underwriting agreement in
customary form) and take all such other action, if any, as any Holder of the
Securities shall reasonably request in order to facilitate the disposition of
the Securities in an underwritten offering pursuant to any Shelf Registration;
provided, however, that such Holders shall only be entitled to one underwritten
offering in the aggregate.

(o) In the case of any Shelf Registration, the Company shall (i) make reasonably
available for inspection by the Holders of the Securities, any underwriter
participating in any disposition pursuant to the applicable Shelf Registration
Statement and any attorney, accountant or other agent retained by the Holders of
the Securities or any such underwriter all relevant financial and other records,
pertinent corporate documents and properties of the Company and (ii) use its
commercially reasonable efforts to cause the Company’s officers, directors,
employees, accountants and auditors to supply all relevant information
reasonably requested by the Holders of the Securities or any such underwriter,
attorney, accountant or agent in connection with the applicable Shelf
Registration Statement, in each case, as shall be reasonably necessary to enable
such persons, to conduct a reasonable investigation within the meaning of
Section 11 of the Securities Act; provided, however, that the foregoing
inspection and information gathering shall be coordinated on behalf of the
Initial Purchasers by you and on behalf of the other parties, by one counsel
designated by and on behalf of such

 

12



--------------------------------------------------------------------------------

other parties as described in Section 4 hereof; all such records, documents and
properties which the Company determines, in good faith, to be confidential and
any such records, documents and properties which the Company notifies such
Holders, underwriters or their respective agents are confidential shall not be
disclosed by such Holders, underwriters or their respective agents unless
(i) the disclosure of such records, documents or properties is necessary to
avoid or correct a material misstatement or omission in such Registration
Statement, (ii) the release of such records, documents or properties is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction or
(iii) the information in such records, documents and properties has been
generally available to the public. Each selling Holder of such Securities and
each such underwriter will be required to agree that information obtained by it
as a result of such inspections shall be deemed confidential and shall not be
used by it as the basis for any market transactions in securities of the Company
unless and until such information is made generally available to the public.
Each selling Holder of such Securities and each such underwriter will be
required to further agree that it will, upon learning that disclosure of such
records, documents and properties is sought in a court of competent
jurisdiction, give notice to the Company and allow the Company at its expense to
undertake appropriate action to prevent disclosure of such records, documents
and properties deemed confidential.

(p) If a Registered Exchange Offer or a Private Exchange is to be consummated,
upon delivery of the Initial Securities by Holders to the Company (or to such
other Person as directed by the Company) in exchange for the Exchange Securities
or the Private Exchange Securities, as the case may be, the Company shall use
all commercially reasonable efforts to cause the Trustee to mark, or caused to
be marked, on the Initial Securities so exchanged that such Initial Securities
are being canceled in exchange for the Exchange Securities or the Private
Exchange Securities, as the case may be; in no event shall the Initial
Securities be marked as paid or otherwise satisfied.

(q) In the event that any broker-dealer registered under the Exchange Act shall
underwrite any Securities or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the Conduct Rules (the “Rules”) of the Financial Industry Regulatory
Authority, Inc. (“FINRA”) thereof, whether as a Holder of such Securities or as
an underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company will use its commercially reasonable efforts
to assist such broker-dealer in complying with the requirements of such Rules,
including, without limitation, by (i) if such Rules, including Rule 2720, shall
so require, engaging a “qualified independent underwriter” (as defined in
Rule 2720) to participate in the preparation of the Registration Statement
relating to such Securities, to exercise

 

13



--------------------------------------------------------------------------------

usual standards of due diligence in respect thereto and, if any portion of the
offering contemplated by such Registration Statement is an underwritten offering
or is made through a placement or sales agent, to recommend the yield of such
Securities, (ii) indemnifying any such qualified independent underwriter to the
extent of the indemnification of underwriters provided in Section 5 hereof and
(iii) providing such information to such broker-dealer as may be required in
order for such broker-dealer to comply with the requirements of the Rules.

(r) The Company shall use its commercially reasonable efforts to take all other
steps necessary to effect the registration of the Securities covered by a
Registration Statement contemplated hereby.

4. Registration Expenses. The Company shall bear all fees and expenses incurred
in connection with the performance of its obligations under Sections 1 through 3
hereof, whether or not the Registered Exchange Offer or a Shelf Registration is
filed or becomes effective, and, in the event of a Shelf Registration, shall
bear or reimburse the Holders of the Securities covered thereby for the
reasonable fees and disbursements of one firm of counsel designated by the
Holders of a majority in principal amount of the Initial Securities covered
thereby to act as counsel for the Holders of the Initial Securities in
connection therewith, in each case excluding underwriting discounts and
commissions and transfer taxes or fees of Counsel to any underwriters.

5. Indemnification. (a) The Company agrees to indemnify and hold harmless each
Holder of the Securities, any Participating Broker-Dealer and each person, if
any, who controls such Holder or such Participating Broker-Dealer within the
meaning of the Securities Act or the Exchange Act (each Holder, any
Participating Broker-Dealer and such controlling persons are referred to
collectively as the “Indemnified Parties”) from and against any losses, claims,
damages or liabilities, joint or several, or any actions in respect thereof
(including, but not limited to, any losses, claims, damages, liabilities or
actions relating to purchases and sales of the Securities in connection with a
Registration Statement) to which each Indemnified Party may become subject under
the Securities Act, the Exchange Act or otherwise, insofar as such losses,
claims, damages, liabilities or actions arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in a
Registration Statement or related prospectus or in any amendment or supplement
thereto or in any preliminary prospectus or “issuer free writing prospectus,” as
defined in Commission Rule 433 (“Issuer FWP”), relating to a Shelf Registration,
or arise out of, or are based upon, the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and shall reimburse, as incurred, the
Indemnified Parties for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such loss, claim, damage,
liability or action in respect thereof; provided, however, that (i) the Company
shall not be liable in any such case to the extent that such

 

14



--------------------------------------------------------------------------------

loss, claim, damage or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or Issuer FWP relating to a Shelf Registration
in reliance upon and in conformity with written information pertaining to such
Holder or Participating Broker-Dealer and furnished to the Company by or on
behalf of such Holder or Participating Broker-Dealer specifically for inclusion
therein and (ii) with respect to any untrue statement or omission or alleged
untrue statement or omission made in any preliminary prospectus relating to a
Shelf Registration Statement, the indemnity agreement contained in this
subsection (a) shall not inure to the benefit of any Holder or Participating
Broker-Dealer from whom the person asserting any such losses, claims, damages or
liabilities purchased the Securities concerned, to the extent that a prospectus
relating to such Securities was required to be delivered (including through
satisfaction of the conditions of Commission Rule 172) by such Holder or
Participating Broker-Dealer under the Securities Act in connection with such
purchase and any such loss, claim, damage or liability of such Holder or
Participating Broker-Dealer results from the fact that there was not conveyed to
such person, at or prior to the time of the sale of such Securities to such
person, an amended or supplemented prospectus or, if permitted by Section 3(d),
an Issuer FWP correcting such untrue statement or omission or alleged untrue
statement or omission if the Company had previously furnished copies thereof to
such Holder or Participating Broker-Dealer; provided further, however, that this
indemnity agreement will be in addition to any liability which the Company may
otherwise have to such Indemnified Party. The Company shall also indemnify
underwriters, their officers and directors and each person who controls such
underwriters within the meaning of the Securities Act or the Exchange Act to the
same extent as provided above with respect to the indemnification of the Holders
of the Securities if requested by such Holders.

(b) Each Holder of the Securities, severally and not jointly, will indemnify and
hold harmless the Company and each person, if any, who controls the Company
within the meaning of the Securities Act or the Exchange Act from and against
any losses, claims, damages or liabilities or any actions in respect thereof, to
which the Company or any such controlling person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or Issuer FWP relating to a Shelf Registration,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact necessary to make the statements therein not misleading,
but in each case only to the extent that the untrue statement or omission or
alleged untrue statement or omission was made in reliance upon and in conformity
with written information pertaining to such Holder and furnished to the Company
by or on behalf of such Holder specifically for

 

15



--------------------------------------------------------------------------------

inclusion therein; and, subject to the limitation set forth immediately
preceding this clause, shall reimburse, as incurred, the Company for any legal
or other expenses reasonably incurred by the Company or any such controlling
person in connection with investigating or defending any loss, claim, damage,
liability or action in respect thereof. This indemnity agreement will be in
addition to any liability which such Holder may otherwise have to the Company or
any of its controlling persons.

(c) Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 5, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have under subsection (a) or (b) above except to the extent that it
has been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof the
indemnifying party will not be liable to such indemnified party under this
Section 5 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof. No indemnifying party shall, without the prior written
consent of the indemnified party (such consent not to be unreasonably withheld
or delayed), effect any settlement of any pending or threatened action in
respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party unless such
settlement (i) includes an unconditional release of such indemnified party from
all liability on any claims that are the subject matter of such action, and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party. No indemnified party
will, without the prior written consent of the indemnifying party, effect any
settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity may be sought
hereunder; provided, however, that an indemnified party may enter into a
settlement of any proceeding or action without consent of the indemnifying party
and the indemnifying party shall be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 45 days after receipt by the indemnifying party of a request to pay or
reimburse fees and expenses related to any

 

16



--------------------------------------------------------------------------------

proceeding contemplated by this Section 5, (ii) the indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement and (iii) such indemnified party shall have given
the indemnifying party at least 45 days’ prior notice of its intention to
settle.

(d) If the indemnification provided for in this Section 5 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or
(b) above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or
(b) above (i) in such proportion as is appropriate to reflect the relative
benefits received by the indemnifying party or parties on the one hand and the
indemnified party on the other from the exchange of the Securities, pursuant to
the Registered Exchange Offer, or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in
clause (i) above but also the relative fault of the indemnifying party or
parties on the one hand and the indemnified party on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations. The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
such Holder or such other indemnified party, as the case may be, on the other,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid by
an indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (d) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any action or claim which is
the subject of this subsection (d). Notwithstanding any other provision of this
Section 5(d), the Holders of the Securities shall not be required to contribute
any amount in excess of the amount by which the net proceeds received by such
Holders from the sale of the Securities pursuant to a Registration Statement
exceeds the amount of damages which such Holders have otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. For purposes
of this paragraph (d), each person, if any, who controls such indemnified party
within the meaning of the Securities Act or the Exchange Act shall have the same
rights to contribution as such indemnified party and each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act shall have the same rights to contribution as the Company.

 

17



--------------------------------------------------------------------------------

(e) The agreements contained in this Section 5 shall survive the sale of the
Securities pursuant to a Registration Statement and shall remain in full force
and effect, regardless of any termination or cancellation of this Agreement or
any investigation made by or on behalf of any indemnified party.

6. Additional Interest Under Certain Circumstances. (a) Additional interest (the
“Additional Interest”) with respect to the Initial Securities shall be assessed
as follows if any of the following events occur (each such event in clauses (i)
through (ii) below a “Registration Default”):

(i) If on or prior to the 360th day after the Issue Date, the Registered
Exchange Offer is not consummated or

(ii) If after the Shelf Registration Statement is declared (or becomes
automatically) effective such Registration Statement thereafter ceases to be
effective during a period during which it is required to be.

Additional Interest shall accrue on the principal amount of the Initial
Securities, at a rate of 0.25% per annum for the first 90-day period, and such
rate will increase by an additional 0.25% per annum with respect to each
subsequent 90-day period that such Additional Interest continues to accrue
(provided, that the rate at which such Additional Interest accrues may in no
event exceed 1.0% per annum) commencing on the 361st day after the Issue Date,
in the case of (i) above, or the day such Shelf Registration Statement ceases to
be effective during a period during which it is required to be, in the case of
(ii) above; provided, that upon the exchange of Exchange Securities for all
Securities tendered (in the case of clause (i) above), or upon the effectiveness
of a Shelf Registration Statement that had ceased to remain effective (in the
case of clause (ii) above), Additional Interest on such Initial Securities as a
result of such clause shall cease to accrue.

The Company shall in no event be required to pay Additional Interest for more
than one Registration Default at any given time.

(b) A Registration Default referred to in Section 6(a)(iii)(B) hereof shall be
deemed not to have occurred and be continuing in relation to a Shelf
Registration Statement or the related prospectus if (i) such Registration
Default has occurred solely as a result of (w) the filing of a post-effective
amendment to such Shelf Registration Statement to incorporate annual audited
financial information with respect to the Company where such post-effective
amendment is not yet effective and needs to be declared effective to permit
Holders to use the related prospectus, (x) other material events, with respect
to the Company that would need to be described in such Shelf Registration
Statement or the related prospectus, (y) the suspension of the effectiveness

 

18



--------------------------------------------------------------------------------

of such Registration Statement because of the existence of material events or
developments with respect to the Company or any of its affiliates, the
disclosure of which the Company determines in good faith would have a material
adverse effect on its business, operations or prospects, or (z) the suspension
of the effectiveness of such Registration Statement because the Company does not
wish to disclose publicly a pending material business transaction that has not
yet been publicly disclosed, and (ii) in the case of clause (x), the Company is
proceeding promptly and in good faith to amend or supplement such Shelf
Registration Statement and related prospectus to describe such events; provided,
however, that in any case if (A) in the case of a Registration Default described
in clause (i)(w), such Registration Default occurs for a continuous period in
excess of 30 days and (B) in the case of a Registration Default described in
(i)(x), (i)(y) or (i)(z), such Registration Default occurs for a period of more
than 45 days in any three-month period or more than an aggregate of 90 days in
any twelve-month period, then Additional Interest shall be payable in accordance
with the above paragraph from the day such Registration Default occurs until
such Registration Default is cured.

(c) Any amounts of Additional Interest due pursuant to clause (i) or (ii) of
Section 6(a) above will be payable in cash on the regular interest payment dates
with respect to the Initial Securities. The amount of Additional Interest will
be determined by multiplying the applicable Additional Interest rate by the
principal amount of the Initial Securities, multiplied by a fraction, the
numerator of which is the number of days such Additional Interest rate was
applicable during such period (determined on the basis of a 360-day year
comprised of twelve 30-day months), and the denominator of which is 360.

(d) “Transfer Restricted Securities” means each Security until (i) the date on
which such Transfer Restricted Security has been exchanged by a person other
than a broker-dealer for a freely transferable Exchange Security in the
Registered Exchange Offer, (ii) following the exchange by a broker-dealer in the
Registered Exchange Offer of an Initial Security for an Exchange Note, the date
on which such Exchange Note is sold to a purchaser who receives from such
broker-dealer on or prior to the date of such sale a copy of the prospectus
contained in the Exchange Offer Registration Statement, (iii) the date on which
such Initial Security has been effectively registered under the Securities Act
and disposed of in accordance with the Shelf Registration Statement or (iv) the
date on which such Initial Security is distributed to the public pursuant to
Rule 144 under the Securities Act or is saleable by a person that is not an
“affiliate” (as defined in Rule 144) of the Company pursuant to Rule 144.

7. Rules 144 and 144A. As long as any Transfer Restricted Securities remain
outstanding and the Company is subject to Section 13 or 15(d) of the Exchange
Act, the Company shall use its commercially reasonable efforts to file the
reports required to be filed by it under the Securities Act and the Exchange Act
in a timely manner. The Company covenants that it will take such further action
as any Holder of Initial Securities

 

19



--------------------------------------------------------------------------------

may reasonably request, all to the extent required from time to time to enable
such Holder to sell Initial Securities without registration under the Securities
Act within the limitation of the exemptions provided by Rules 144 and 144A
(including the requirements of Rule 144A(d)(4)). The Company will provide a copy
of this Agreement to prospective purchasers of Initial Securities identified to
the Company by the Initial Purchasers upon reasonable request. Upon the
reasonable request of any Holder of Initial Securities, as long as any Transfer
Restricted Securities remain outstanding and the Company is subject to
Section 13 or 15(d) of the Exchange Act, the Company shall deliver to such
Holder a written statement as to whether it has complied with such requirements.
Notwithstanding the foregoing, nothing in this Section 7 shall be deemed to
require the Company to register any of its securities pursuant to the Exchange
Act or voluntarily file reports thereunder.

8. Underwritten Registrations. If any of the Transfer Restricted Securities
covered by any Shelf Registration are to be sold in an underwritten offering,
the investment banker or investment bankers and manager or managers that will
administer the offering (“Managing Underwriters”) will be selected by the
Holders of a majority in aggregate principal amount of such Transfer Restricted
Securities to be included in such offering; provided, however, that such
Managing Underwriter shall be reasonably acceptable to the Company; provided,
further, that the Holders shall not be entitled to more than one underwritten
offering in the aggregate.

No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person’s Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.

9. Miscellaneous.

(a) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, except by the Company and the written
consent of the Holders of a majority in principal amount of the Securities
affected by such amendment, modification, supplement, waiver or consents.

 

20



--------------------------------------------------------------------------------

(b) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier which guarantees overnight delivery:

(1) if to a Holder of the Securities, at the most current address given by such
Holder to the Company.

(2) if to the Initial Purchasers;

Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

(212) 816-7912

Attention: IBD Legal

with a copy to:

Cravath, Swaine & Moore LLP

825 Eighth Avenue

Worldwide Plaza

New York, NY 10019

Fax No.: (212) 474-3700

Attention: Andrew J. Pitts

(3) if to the Company, at its address as follows:

Freescale Semiconductor, Inc.

6501 William Cannon Drive West

Austin, Texas 78735

Attention: General Counsel

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Fax No.: (212) 735-2000

Attention: Jennifer A. Bensch

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient’s facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.

 

21



--------------------------------------------------------------------------------

(c) No Inconsistent Agreements. The Company has not, as of the date hereof,
entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders herein or otherwise conflicts with the provisions hereof.

(d) Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns.

(e) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(f) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(g) Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(h) Severability. If any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.

(i) Securities Held by the Company. Whenever the consent or approval of Holders
of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

 

22



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Initial Purchasers, the Issuer and the Guarantors in accordance with
its terms.

 

Very truly yours, FREESCALE SEMICONDUCTOR, INC. By   /s/ David Stasse   Name:
David Stasse   Title: Vice President and Treasurer FREESCALE SEMICONDUCTOR
HOLDINGS V, INC. By   /s/ David Stasse   Name: David Stasse   Title: Treasurer
FREESCALE SEMICONDUCTOR HOLDINGS I, LTD. By   /s/ David Stasse   Name: David
Stasse   Title: Treasurer FREESCALE SEMICONDUCTOR HOLDINGS II, LTD. By   /s/
David Stasse   Name: David Stasse   Title: Treasurer FREESCALE SEMICONDUCTOR
HOLDINGS III, LTD. By   /s/ David Stasse   Name: David Stasse   Title: Treasurer
FREESCALE SEMICONDUCTOR HOLDINGS IV, LTD. By   /s/ David Stasse   Name: David
Stasse   Title: Treasurer SIGMATEL, LLC.

BY FREESCALE SEMICONDUCTOR, INC., AS SOLE MEMBER

By   /s/ David Stasse   Name: David Stasse   Title: Vice President and Treasurer

 

23



--------------------------------------------------------------------------------

The foregoing Registration Rights Agreement is hereby confirmed and accepted as
of the date first above written. CITIGROUP GLOBAL MARKETS INC. By   /s/ Ross
MacIntyre Name:   Ross MacIntyre Title:   Managing Director

 

24



--------------------------------------------------------------------------------

Schedule A

Citigroup Global Markets Inc.



--------------------------------------------------------------------------------

ANNEX A

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. By so
acknowledging and by delivering a prospectus, a broker-dealer will not be deemed
to admit that it is an “underwriter” within the meaning of the Securities Act.
This Prospectus, as it may be amended or supplemented from time to time, may be
used by a broker-dealer in connection with resales of Exchange Securities
received in exchange for Initial Securities where such Initial Securities were
acquired by such broker-dealer as a result of market-making activities or other
trading activities. The Company has agreed that, for a period of 90 days after
the Expiration Date (as defined herein), it will make this Prospectus available
to any broker-dealer for use in connection with any such resale. See “Plan of
Distribution.”



--------------------------------------------------------------------------------

ANNEX B

Each broker-dealer that receives Exchange Securities for its own account in
exchange for Securities, where such Initial Securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities. See “Plan of Distribution.”



--------------------------------------------------------------------------------

ANNEX C

PLAN OF DISTRIBUTION

Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities. This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities. The Company has
agreed that, for a period of 90 days after the Expiration Date, it will make
this prospectus, as amended or supplemented, available to any broker-dealer for
use in connection with any such resale. In addition, until                 ,
201  , all dealers effecting transactions in the Exchange Securities may be
required to deliver a prospectus.( 1)

The Company will not receive any proceeds from any sale of Exchange Securities
by broker-dealers. Exchange Securities received by broker-dealers for their own
account pursuant to the Exchange Offer may be sold from time to time in one or
more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the Exchange Securities or a combination of
such methods of resale, at market prices prevailing at the time of resale, at
prices related to such prevailing market prices or negotiated prices. Any such
resale may be made directly to purchasers or to or through brokers or dealers
who may receive compensation in the form of commissions or concessions from any
such broker-dealer or the purchasers of any such Exchange Securities. Any
broker-dealer that resells Exchange Securities that were received by it for its
own account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such Exchange Securities may be deemed to be
an “underwriter” within the meaning of the Securities Act and any profit on any
such resale of Exchange Securities and any commission or concessions received by
any such persons may be deemed to be underwriting compensation under the
Securities Act. By acknowledging that it will deliver and by delivering a
prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

For a period of 90 days after the Expiration Date the Company will promptly send
additional copies of this Prospectus and any amendment or supplement to this
Prospectus to any broker-dealer that requests such documents. The Company has
agreed to pay all expenses incident to the Exchange Offer (including the
expenses of one counsel for the Holders of the Securities) other than
commissions or concessions of any brokers or dealers and will indemnify the
Holders of the Securities (including any broker-dealers) against certain
liabilities, including liabilities under the Securities Act.

 

 

(1)

In addition, the legend required by Item 502(e) of Regulation S-K will appear on
the back cover page of the Exchange Offer prospectus.



--------------------------------------------------------------------------------

ANNEX D

 

¨ CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10 ADDITIONAL COPIES
OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR SUPPLEMENTS THERETO.

 

Name:     Address:        

If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities. If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

 

D-1